10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

frase 8:21-cv-00072-JVS-KES Document 26 Filed 06/11/21 Page1lof1 Page ID #19

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.: 8:21-cv-00072-JVS-KESx

MILES EVANS,
_ ORDER GRANTING DISMISSAL
Plaintiff, OF ENTIRE ACTION WITHOUT

vs PREJUDICE

CITY OF NEWPORT BEACH; DOE
OFFICER; AND DOES | THROUGH
100, INCLUSIVE.,

Defendant(s)

 

 

IT IS HEREBY ORDERED:

Based on the Stipulation of the Parties and good cause appearing therefore,
IT IS HEREBY ORDERED that the above-entitled action is dismissed, without
prejudice, pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1). Each party

shall bear their own costs and fees.

Y United States District Court Judge
James V Selna

Dated: June 11, 2021

 

v4

 
